Citation Nr: 1721586	
Decision Date: 06/13/17    Archive Date: 06/23/17

DOCKET NO.  10-11 336	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Cleveland, Ohio


THE ISSUES

1.  Entitlement to service connection for peripheral neuropathy in the right upper extremity, to include as secondary to service connected diabetes mellitus.  

2.  Entitlement to service connection for peripheral neuropathy in the left upper extremity, to include as secondary to service connected diabetes mellitus.  

3.  Entitlement to service connection for erectile dysfunction, to include as secondary to service connected diabetes mellitus.  


REPRESENTATION

Veteran represented by:	American Legion


ATTORNEY FOR THE BOARD

N.Yeh., Associate Counsel
INTRODUCTION

The Veteran served on active duty in the United States Marine Corps from September 1966 to September 1968.  He was awarded the Purple Heart medal as a result of injuries he sustained during his service.  

This matter comes before the Board of Veterans' Appeals (Board) on appeal from a June 20, 2008 rating decision of the Department of Veterans Affairs (VA) Regional Office in Cleveland, Ohio.  

The matters were previously remanded in August 2016 to afford the Veteran a VA examination so that he may further develop his claim for service connection.  It is now back before the Board for appellate consideration.  


FINDINGS OF FACT

1.  The medical evidence of record does not show a diagnosis of peripheral neuropathy in the right upper extremity.  

2.  The medical evidence of record does not show a diagnosis of peripheral neuropathy in the left upper extremity.  

3.  The preponderance of the competent evidence is against finding that the Veteran's erectile dysfunction is caused by or aggravated by his service connected diabetes mellitus.  


CONCLUSIONS OF LAW

1.  The criteria for entitlement to service connection for peripheral neuropathy in the right upper extremity, to include as secondary to service-connected disabilities, have not been met. 38 U.S.C.A. §§ 1110, 1131, 1153, 5103(a), 5103A (West 2014); 38 C.F.R. §§ 3.159, 3.303, 3.304, 3.306, 3.307, 3.309, 3.310 (2016).  
2.  The criteria for entitlement to service connection for peripheral neuropathy in the left upper extremity, to include as secondary to service-connected disabilities, have not been met. 38 U.S.C.A. §§ 1110, 1131, 1153, 5103(a), 5103A (West 2014); 38 C.F.R. §§ 3.159, 3.303, 3.304, 3.306, 3.307, 3.309, 3.310 (2016).  

3.  The criteria for entitlement to service connection for an erectile dysfunction, to include as secondary to service-connected disabilities, have not been met. 38 U.S.C.A. §§ 1110, 1131, 1153, 5103(a), 5103A (West 2014); 38 C.F.R. §§ 3.159, 3.303, 3.304, 3.306, 3.307, 3.309, 3.310 (2016).


REASONS AND BASES FOR FINDINGS AND CONCLUSION

I.  Duties to Notify and Assist 

VA has a duty to notify and assist claimants in substantiating claims for VA benefits. See e.g. 38 U.S.C.A. §§ 5103, 5103A (West 2014) and 38 C.F.R. § 3.159 (2016). VA provided adequate notice for the Veteran's claims of service connection in a letter sent to the Veteran in June 2007.  In that letter, the VA advised the Veteran what information was needed to substantiate a claim for service connection.  

Next, VA has a duty to assist the claimant in the development of the claim. This duty includes assisting him in the procurement of service treatment records and pertinent treatment records and providing an examination when necessary.  38 U.S.C.A. § 5103A; 38 C.F.R. § 3.159.  The record reflects that VA has made reasonable efforts to obtain or to assist in obtaining all relevant records pertinent to the matter herein.  

The Veteran has not alleged any notice deficiency during the adjudication of the claim.  Shinseki v. Sanders, 129 S. Ct. 1696 (2006).  The Board finds that all necessary development has been accomplished, and therefore appellate review may proceed without prejudice to the Veteran. See Bernard v. Brown, 4 Vet. App. 384 (1993).  The RO has obtained the Veteran's service and VA treatment records.  The VA has afforded the Veteran relevant examination and opinion in April 2008 and November 2016.  The resulting reports described the Veteran's claimed disabilities, take into consideration the relevant history, and provide an adequate rationale for the conclusions reached.  

II.  Service Connection

Service connection may be granted for a disability resulting from a disease or injury incurred in or aggravated by active service.  See 38. U.S.C.A. § 1110; 38 C.F.R. § 3.303 (a)(2016).  "To establish a right to compensation for a present disability, a Veteran must show," (1) the existence of a present disability; (2) in-service incurrence or aggravation of a disease or injury; and (3) a causal relationship, i.e. a nexus, between the present disability and the disease or injury incurred or aggravated during service."  Holton v. Shinseki, 557 F.3d 1362, 1366 (Fed. Cir. 2010).  

For secondary service connection, it must be shown that the disability for which the claim is made is proximately due to or the result of service-connected disease or injury, or that service-connected disease or injury has aggravated the nonservice-connected disability for which service connection is sought.  See 38 C.F.R. § 3.310 (2016). 

Service connection for certain chronic diseases, such as arthritis, will be rebuttably presumed if manifest to a compensable degree within one year after separation from active service.  38 U.S.C.A. §§ 1101, 1112, 1113; 38 C.F.R. §§ 3.307, 3.309.  Moreover, for such diseases, an alternative method of establishing the second and third Shedden/Caluza element is through a demonstration of continuity of symptomatology.  See 38 C.F.R. § 3.303(b); Walker v. Shinseki, 708 F.3d 1331 (Fed. Cir. 2013).  Although tinnitus has recently been identified as chronic disease for which presumptive service connection may be granted, pursuant to 38 C.F.R. §§ 3.307 and 3.309, there must be evidence that the disability is manifested to a compensable degree within a prescribed period (within one year) following service discharge.  See Fountain v. McDonald, 27 Vet. App. 258, 271-72 (2015).  

The Board must assess the credibility and weight of all the evidence, including the medical evidence, to determine its probative value, accounting for evidence which it finds to be persuasive or unpersuasive, and providing reasons for rejecting any evidence favorable to the claimant.  See Masors v. Derwinski, 2 Vet. App. 181 (1992); Wilson v. Derwinski, 2 Vet. App. 614, 618 (1992); Hatlestad v. Derwinski, 1 Vet. App. 164 (1991); Gilbert v. Derwinski, 1 Vet. App. 49 (1990).  Equal weight is not afforded to each piece of evidence contained in the record; every item of evidence does not have the same probative value.  When there is an approximate balance of positive and negative evidence regarding any issue material to the determination of a claim, VA shall give the benefit of the doubt to the claimant. 38 U.S.C.A. § 5107.  To deny a claim on its merits, the evidence must preponderate against the claim.  Alemany v. Brown, 9 Vet. App. 518, 519 (1996), citing Gilbert, 1 Vet. App. at 54.

Lay statements, such as those made by the Veteran, are considered to be competent evidence when describing the features or symptoms of an injury or illness. Falzone v. Brown, Vet. App. 398 (1995).  However, once evidence is determined to be competent, the Board must determine whether such evidence is also credible.  See Layno v. Brown, 6 Vet. App. 465, 469 (1994) (distinguishing between competency ("a legal concept determining whether testimony may be heard and considered") and credibility ("a factual determination going to the probative value of the evidence to be made after the evidence has been admitted")).

a.  Peripheral Neuropathy 

It is the Veteran's contention that he is entitled to service connection for peripheral neuropathy in both upper extremities as secondary to his service connected diabetes mellitus.  In August 2016, the Board remanded the claim for further development due to insufficient medical evidence.  As a result, the Veteran was later afforded a VA examination in December 2016.  

Upon examination of the Veteran's claimed condition and his prior medical record, the VA examiner opined that the Veteran does not have any symptoms attributable to a peripheral nerve condition in either extremity.  A muscle strength test revealed that the Veteran did not have muscle atrophy and had normal strength in elbow flexion, elbow extension, wrist flexion, wrist extension, and grip in both left and right arms.  While the Veteran had normal strength in pinch in the right arm, he had active movement against some resistance in the left arm.  After a rate deep tendon reflexes test, the Veteran demonstrated a score of 1+ (hypoactive) for his left and right biceps, triceps, and brachioradialis.  His score is within the realm of normal findings and did not suggest abnormalities.  A sensory shoulder exam also yielded normal results for both sides.  The Veteran reported no trophic changes to skin texture or loss of extremity that is attributable to peripheral neuropathy.  Furthermore, normal findings resulted after evaluations of affected nerves such as radial, median, ulnar, musculocutaneous, circumflex, long thoracic, and all three radicular nerve groups were conducted.  The examiner did not find any functional impact of the upper extremities.  

The examiner concluded that while the Veteran does suffer from a bilateral diabetic peripheral neuropathy of the lower extremities, the same cannot be said for his upper extremities.  Based on his records, after the Veteran was diagnosed with diabetes mellitus, he was able to manage the condition through changes in diet and lifestyle.  He was never diagnosed with peripheral neuropathy of the upper extremities and has not reported any numbness, paresthesia or other typical neurologic symptoms in either arm.  While he has reported soreness around his left thumb, that pain is caused by an old shrapnel injury.  In addition, the fact that he has difficulty holding an object in his left hand is attributable to his Dupytren's tendonitis.  

Congress specifically limited entitlement to service connection for a disease or injury to cases where the disease or injury has resulted in a disability. In the absence of a proof of present disability there can be no claim. Brammer v. Derwinski, 3 Vet. App. 223 (1992).  The Board finds that the competent and probative evidence of record does not show evidence of peripheral neuropathy of the upper extremities.  In April 2008, the Veteran was afforded a VA examination for his left hand.  While this examination was not specifically conducted for neuropathy, it contains report on the Veteran's left arm movement.  There, the Veteran reported no flare-ups of pain in either hand and no limitation of movement.  The Veteran demonstrated that he was able to grasp objects, push, pull, twist, write, touch and probe with no difficulty.  The examiner concluded that there was no demonstrable weakness, pain, or fatigability in either of the Veteran's hands.  While he did have some mild, non-generalized osteoarthritis, it was consistent with what one would expect in a mechanic after several years.  

Because there is no disability, there is no need to discuss the proximate cause of the disability.  Based on the evidence of record, the Board finds that service connection for peripheral neuropathy of both upper extremities secondary to the Veteran's service connected diabetes mellitus is not warranted.  

b.  Erectile Dysfunction 

It is the Veteran's contention that his erectile dysfunction was caused by his service connected diabetes mellitus.  A  December 2016 VA examiner confirmed that the Veteran did in fact suffer from an erectile dysfunction.  However, it was the examiner's opinion that it was not caused by the Veteran's diabetes, but rather by medication prescribed for his hypertension.  

Based on the Veteran's medical history, the examiner noted that the Veteran reported experiencing symptoms of an erectile dysfunction years prior to being diagnosed with diabetes mellitus.  Earlier, he had been diagnosed with hypertension and struggled to manage it even with medication.  The Veteran's medical history did not report additional symptoms of diabetic complications. It is the examiner's medical opinion that his erectile dysfunction was at least as likely as not, caused by the Veteran's hypertension medication.  

The Board finds that the Veteran is competent to testify as to the symptomology of erectile dysfunction.  However, because the Veteran claims a secondary injury to another service connected injury, the Board finds that the Veteran is not competent to provide a nexus opinion between the erectile dysfunction and diabetes mellitus.  Lay evidence may be competent and sufficient to establish a diagnosis of a condition in the following circumstances: (1) when the condition is simple, such as a broken leg, as opposed to when the condition is more complex, such as a form of cancer; (2) when the layperson is reporting a contemporaneous medical diagnosis, or; (3) when lay testimony describing symptoms at the time supports a later diagnosis by a medical professional.  Jandreau v. Nicholson, 492 F.3d 1372, 1377 (Fed. Cir. 2007).  Lay persons can also provide an eye-witness account of an individual's visible symptoms.  See Davidson v. Shinseki, 581 F.3d 1313 (2009) (noting that a layperson may comment on lay-observable symptoms).  Taking Davidson, Jandreau, and Layno together, leads the Board to the conclusion that because of the complexity regarding the nexus opinion and nature of the Veteran's diagnosis, a medical expert opinion is therefore required.  

While the Board acknowledges that the Veteran does in fact suffer from both claimed condition, hypertension is not a service connected disability and thus service connection for erectile dysfunction is not warranted.  



ORDER

Entitlement to service connection for peripheral neuropathy in the right upper extremity, to include as secondary to service connected diabetes mellitus is denied.  

Entitlement to service connection for peripheral neuropathy in the left upper extremity, to include as secondary to service connected diabetes mellitus is denied.  

Entitlement to service connection for erectile dysfunction, to include as secondary to service connected diabetes mellitus is denied. 



____________________________________________
KELLI A. KORDICH
Veterans Law Judge, Board of Veterans' Appeals


Department of Veterans Affairs


